On Rehearing.
The foregoing opinion states the sums of money (something less than $1200) paid to Grace from time to time out of partnership funds were for "services rendered." This was an inadvertence. Under the contract each of the partners was to "diligently employ" himself in the business, with no salary for either.
The opinion was merely intended to answer the questions presented on the appeal. There was no intention to state an account between the partners. That was for future consideration, upon remandment of the cause. Nor did we intend to indicate that Grace rendered any more service to the partnership than did Dodge, who furnished funds for the enterprise as well as services. The money advanced to Grace was merely a withdrawal allowed by Dodge to assist in his living expenses. These funds are, therefore, to be accounted for upon final settlement, and will be so considered.
The opinion is modified in the respect indicated, and the application will be overruled.
Opinion modified; application overruled.
THOMAS, BROWN, and LIVINGSTON, JJ., concur.